 



Exhibit 10.4

(ALLERGAN LOGO) [a04688a0468801.gif]

RESTRICTED STOCK GRANT

TERMS AND CONDITIONS

Revised January 2004

     1. Definitions. Capitalized terms used in this Restricted Stock Grant (this
“Grant”) but not otherwise defined shall have the same meanings as in the
Allergan, Inc. 1989 Incentive Compensation Plan, as amended (the “Plan”).

     2. Basic Terms. The Company hereby grants to you the shares of its Common
Stock (the “Granted Stock”) set forth in the Certificate of Restricted Stock
Award (the “Certificate”) subject to the terms, conditions and restrictions set
forth below. Shares of Granted Stock that are not from shares of Common Stock
held by by the Company as treasury shares shall be issued for consideration
having a value not less than the par value thereof.

     3. Restrictions on the Stock. Any Granted Stock received by you shall be
subject to the following restrictions:

     (a) The shares of Granted Stock may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, alienated or encumbered until
the restrictions set forth in this Section 3 have lapsed and are removed, and
any additional requirements or restrictions contained in this Grant or in the
Plan have been satisfied, terminated or expressly waived by the Company in
writing.

     (b) If your employment with the Company and its subsidiaries terminates for
any reason other than your death or Total Disability (as defined herein) or by
reason of a Job Elimination (as defined herein), then unless the Committee in
its discretion determines otherwise, you shall forfeit all shares of Granted
Stock granted hereunder which are, at the date of such termination of
employment, still subject to the vesting restrictions imposed under this
Section 3.

     (c) The restrictions imposed under Paragraphs (a) and (b) above upon the
Granted Stock shall lapse and be removed (and the shares of Granted Stock
granted to you under this Grant shall vest) in accordance with the following
rules:

     (i) Except as provided in Subparagraphs (ii), (iii) and (iv) below, the
restrictions imposed under Paragraphs (a) and (b) above with respect to the
Granted Stock granted to you pursuant to this

 



--------------------------------------------------------------------------------



 



Grant shall lapse and be removed on the Date of Expiration of Restriction
indicated in the Certificate.

     (ii) In the event of a Change in Control, the restrictions imposed under
Paragraphs (a) and (b) above upon the Granted Stock granted to you pursuant to
this Grant shall lapse and be removed (and the Granted Stock granted to you
pursuant to this Grant shall become fully vested) as of the date of such Change
in Control.

     (iii) If your employment with the Company and its subsidiaries terminates
by reason of your death or Total Disability, all of the restrictions imposed
upon the Granted Stock granted to you pursuant to this Grant shall lapse and be
removed (and the Granted Stock shall become fully vested) as of the last date of
your employment. As used herein, “Total Disability” means the inability, by
reason of mental or physical illness or accident, to perform any and every duty
of the occupation at which you were employed when such disability commenced,
which disability is expected to continue for a period of at least 12 months. Any
determination as to the date and extent of any disability shall be made by the
Committee upon the basis of such information as the Committee deems necessary or
desirable.

     (iv) If your employment with the Company and its subsidiaries terminates by
reason of a Job Elimination, the restrictions shall lapse and be removed with
respect to the Granted Stock in an amount equal to the number of shares of
Granted Stock multiplied by a fraction, the numerator of which is the number of
full calendar months from Grant Date as specified in the Certificate until your
last day of employment and the denominator of which is the number of months
during which the restrictions would have been in effect pursuant to the original
grant. As used herein, “Job Elimination” occurs when you cease to be an Employee
of the Company as a result of a reduction in force or transfer to a new
organization outside of the Company as a result of a divestiture, other than a
spin-off or other distribution to the Company’s stockholders. A “reduction in
force” occurs under the Plan when you are not offered an alternative job by the
Company and there is a net headcount reduction (i.e. if you are replaced, there
is no reduction in force, even if the duties of the position change).

     (d) In order to enforce the vesting restrictions set forth in this
Section 3, the Committee (i) shall cause a legend or legends to be placed on the
certificates which make appropriate reference to the restrictions imposed on the
Granted Stock issued to you pursuant to this Grant, and (ii) may require that
the certificates representing the shares of such Granted Stock remain in the
physical custody of an escrow holder or the Company until any or all of the
restrictions expire or have been removed.

2



--------------------------------------------------------------------------------



 



     4. Section 83(b) Election. You shall only be entitled to make any election
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (or
any successor thereto), or comparable provisions of any state tax law, to
include any amount in your gross income in connection with your acquisition of
the Granted Stock, if you shall first have (i) notified the Company of your
intention to make such election and (ii) paid to the Company or its
subsidiaries, in the form of cash or a certified or bank cashier’s check, an
amount sufficient to satisfy any taxes or other amounts required by any other
governmental authority to be withheld or paid over to such authority for your
account, or otherwise made arrangements satisfactory to the Committee for the
payment of such amounts through withholding or otherwise. You should be aware
that such election, if made, must be made within 30 days of the Grant Date
specified in the Certificate and that you should consult with your own tax
advisor.

     5. Voting and Other Rights. Notwithstanding anything to the contrary in the
foregoing, during the period prior to the lapse and removal of the restrictions
set forth in Section 3 above, except as otherwise provided herein, you shall
have all of the rights of a stockholder with respect to all of the Granted Stock
not previously returned to the Company pursuant to the terms hereof, including
without limitation the right to vote such Granted Stock and the right to receive
all dividends or other distributions with respect to such Granted Stock. In
connection with the payment of such dividends or other distributions, the
Company or its subsidiaries shall be entitled to deduct any taxes or other
amounts required by any governmental authority to be withheld and paid over to
such authority for your account.

     6. Expiration of Vesting Restrictions. As soon as practicable after the
lapse and removal of the vesting restrictions applicable to all or or any
portion of the Granted Stock as provided in Section 3 above, the Company shall
release the certificates representing such Granted Stock to you, provided
(i) you shall have paid to the Company an amount sufficient to satisfy any taxes
or other amounts required by any governmental authority to be withheld and paid
over to such authority for your account, or otherwise made arrangements
satisfactory to the Committee for the payment of such amounts through
withholding or otherwise, in the form of cash, personal check, Company Credit
Union check, money market draft on your own account, and subject to the
Committee’s approval, shares of Common Stock owned by you, tax withholding from
the shares of Common Stock otherwise issuable have a fair market value on the
date of withholding equal to the aggregate amount of such liabilities based on
the minimum statutory withholding rates for federal and state tax income and
payroll tax purposes that are applicable to such supplemental taxable income, or
such other means as the Committee shall determine, and (ii) there shall have
been compliance with all applicable requirements of the Securities Act of 1933,
as amended, all applicable listing requirements of any market or securities
exchange on which shares of Common Stock are then listed and any other
requirement of law or of any regulatory body having jurisdiction over such
issuance and delivery. The inability of the Company to obtain any required
permits, authorizations or approvals necessary for the lawful issuance and sale
of any shares of Common Stock hereunder on terms deemed reasonable by the
Committee shall relieve the Company, the Board and the Committee of any
liability in respect of the nonissuance

3



--------------------------------------------------------------------------------



 



or sale of such shares of Common Stock as to which such requisite permits,
authorizations or approvals shall not have been obtained.

     7. Legends on Stock Certificates. Each certificate representing shares of
Granted Stock shall be endorsed with all legends, if any, required by applicable
federal and state securities laws to be placed on the certificates. The
determination of which legends, if any, shall be placed upon the certificates
shall be made by the Committee in its sole discretion and such decision shall be
final and binding.

     8. Stock Split, Reorganization, Merger, etc. In the event of any
recapitalization, stock split, stock dividend, combination of shares or any
other like change affecting the Common Stock, appropriate adjustment shall be
made in the number, price and kind of shares covered by this Grant; provided,
however, that any shares received with respect to shares of Granted Stock as a
result of such recapitalization, stock split, stock dividend, combination of
shares or any other like change affecting the Common Stock shall also be subject
to the restrictions set forth in the Plan and in Section 3 hereof.

     9. Grant Subject to Plan. The grant of the Granted Stock evidenced hereby
is made pursuant to all of the provisions of the Plan, and this Grant is
intended, and shall be interpreted in a manner to comply therewith. Any
provision of this Grant which is inconsistent with the Plan shall be superseded
by and governed by the Plan.

     10. No Employment Rights.

     (a) Nothing in the Plan or in this Grant shall be construed to create or
imply any contract of employment between you and the Company (or any of its
subsidiaries) or shall affect in any way the right of the Company (or any such
subsidiary) to terminate your employment at any time.

     (b) Any question(s) as to whether and when there has been a termination of
your employment, the reason (if any) for such termination, and/or the
consequences thereof under the terms of the Plan or this Grant shall be
determined by the Committee in its sole discretion, and the Committee’s
determination thereof shall be final and binding.

     11. Disputes and Disagreements. Any dispute or disagreement which may arise
under or as a result of or pursuant to this Grant shall be determined by the
Committee in its sole discretion, and any interpretation by the Committee of the
terms of this Grant shall be final, binding and conclusive.

     12. Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be sufficient in all respects only if
delivered in person or sent via certified mail or overnight delivery service
such as Federal Express, postage prepaid, addressed as follows:

         
     If to the Company:
  Allergan, Inc.

      2525 Dupont Drive

4



--------------------------------------------------------------------------------



 



         
 
      Irvine, California 92612

      Attention: General Counsel
 
       

  If to you:   To your address as last set forth

      in the Company’s employment records.

5